Title: To George Washington from the Pennsylvania Supreme Executive Council, 3 August 1780
From: Pennsylvania Supreme Executive Council
To: Washington, George


					
						Sir
						In Council Philada August 3rd 1780
					
					I am to acknowledge your Excellencys favour of the twenty seventh Ult.—calling for the Militia of this state to join the main Army as soon as possible—with which we shall most chearfully and readily comply.
					On the twelfth of June last the Militia of the City and four lower Counties had orders to hold themselves to march at a moments warning. On the arrival of the French Fleet orders were immediately dispatched over the susquehannah, the execution of which I hope by this time is considerably forwarded. I have appointed the twelfth of this month for them to rendezvous at Trenton except such as take the upper Route.
					I flatter myself there will be as much punctuality as can reasonably be expected from the Regularity of undiciplined Troops. Should any thing interesting occur I shall not fail to give your Excellency notice. I must beg leave to mention that our purchasing Commissarys represent to us that in many places where we are directed to deposit flour and forage agreeable to your Excellencys arrangement there are no persons to receive it, and that there is complaint of the Teams ordered out no persons being appointed or at least chusing to receive and issue

the forage necessary for their passage. The System necessarily implies a Receiver different from the purchaser the latter delivering on account of the state and the other receiving in behalf of the Continent—and also that the flour is to be receivable by the Commissary—and Forage by the Quarter Master. At Easton where we have been directed to deposit a considerable quantity of flour and forage there is not person to receive, or stores to lodge it—the same upon the sasquehanna.
					A letter has also been communicated to us from Mr Furman at Trenton representing that the Teams sent him from this state, are unnecessary and indeed embarrassing as he was then actually discharging voluntary Teams for want of hay pasture and pay, and expressly declaring that if supplyed with these articles he can do the transportation with the Teams of the state in which he lives. The sending those Teams out of the state together with those procured for the French Troops will be very heavily felt in the next years crops, we submit chearfully to this if indispensibly necessary—but your Excellencys discernment will easily point out the difficulties and discontents that will ensue if the facts are, as stated by this Gentleman on whose veracity we believe the greatest dependance can be placed. We are informed that a farther demand of teams to the amount of one thousand and sixty six is to be made on this state, we should be wanting in duty to the publick as well as Justice to your Excellency, not to take the first opportunity to inform you that we do not think it practicable to comply with it—The letters we receive from the Waggon Masters assure us of the greatest difficulties in performing former orders—the number of Teams in the state is greatly reduced Lancaster County which formerly registered seventeen hundred now does not register five hundred and many of these are ordinary—some of the other Counties have declined in a greater proportion.
					We must entreat your Excellency to believe that it is with real reluctance we decline any Requisition because we are perswaded you would not make any which you did not deem necessary, but we dare not mislead in points of so great consequence or give expectations when we have no solid ground to go upon. The present resources and ability of this state are greatly exaggerated whether through Ignorance or Inattention is not so material. The prices given in specie are the most undeniable proofs of it. The Horses purchased by the French Commissary tho not of the first quality have on an average cost sixty pounds each. His Waggons are engaged on a like scale. The justice of our remarks must appear more clearly when your Excellency recollects that the Army has been chiefly supplied with Horses and Waggons from this state during the War that the most of those now attached to the Army are drawn from this state. The Quarter Master yesterday

declared that half of all the supplies furnished the Army (imported articles excepted) had been drawn from this state for three years past. These circumstances cannot fail of making a due impression on your Excellency and convincing you that our Representations on this subject are not the result of indisposition to comply with reasonable requests but proceeding from a knowledge of the real state of the Country and certainly deserve more consideration than those of persons, who, if free from the suspicion of partiality or Inattention must be admitted to be ignorant of the present Circumstances of the state.
					It is to us incomprehensible that any should be found who would undertake to estimate the ability of a state but upon Materials the most correct that the Nature of the Case would admit. But we depend on your Excellencys candour discernment and impartiality and hope you will do us the Justice as to believe, that as nothing has been omitted, so we shall continue our exertions in the publick service with unremitted attention. I have the honour to be with the greatest respect and regard Your Excellencys most obedient and very humble servant.
					
						Jos. Reed President
					
				